      Case 1:19-cv-02173-AJN-OTW Document 72 Filed 08/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                             8/16/21



  Brenda Montanez,

                         Plaintiff,                                               19-cv-2173 (AJN)

                 –v–                                                                   ORDER

  Target Corporation,

                         Defendant.


ALISON J. NATHAN, District Judge:

        It having been reported to this Court that this case has been settled, it is hereby
ORDERED that the above-captioned action is discontinued without costs to any party and
without prejudice to restoring the action to this Court’s calendar if the application to restore the
action is made within thirty (30) days. To be clear, any application to reopen must be filed
within thirty days of this Order; any application to reopen filed thereafter may be denied solely
on that basis.

       All scheduled conferences and deadlines are hereby adjourned. Within the thirty-day
period provided for in this Order, the parties may submit to the Court their own Stipulation of
Dismissal for the Court to So Order. Pursuant to Rule 5.A. of the Court’s Individual Practices in
Civil Cases, the Court will not retain jurisdiction to enforce a settlement agreement unless the
terms of the agreement are made part of the public record.

       SO ORDERED.


Dated: August 16, 2021


                                                      __________________________________

                                                              ALISON J. NATHAN
                                                              United States District Judge
                                                              New York, New York
